DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 611 mentioned in Paragraph 0040 line 13 of the specification.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 610 mentioned in Paragraph 0041 line 7, Paragraph 0042 line 7, and Paragraph 0044 lines 3, 5, and 7 of the specification. 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 610-1, 610-2, and 610-3 in Figure 5.
  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 8, 15, 16, and 18 are objected to because of the following informalities:  
Claim 8 line 16 and claim 16 line 18 both recite “a swivel system positioned within with the levelling assembly” which should be fixed for the purpose of grammatical accuracy.
Claim 15 line 4 should read “a hydraulic fluid actuation” for the purpose of consistency.
Claim 18 line 5 should read “the leveling body” for the purpose of consistency.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McConnell (US 10220921 B1).
In regards to claim 1: McConnell teaches a levelling assembly for levelling an upper carriage assembly of a machine with respect to an undercarriage assembly of the machine (Abstract), the undercarriage assembly including a first track roller frame (Right most reference 4) and a second track roller frame (Left most reference 4), the levelling assembly comprising: 
a levelling body (26 and 27) being rotatably coupled to the first track roller frame and the second track roller frame (Column 6 lines 30-32), the levelling body defining a first side (Right most side) and a second side (Left most side) laterally opposite to the first side;
a first pair of fluid actuators (Right most 24 and right most 25) for movably coupling the first side of the levelling body with the first track roller frame; and
a second pair of fluid actuators (Left most 24 and left most 25) for movably coupling the second side of the levelling body with the second track roller frame;
wherein the first pair of fluid actuators and the second pair of fluid actuators are configured to move the levelling body between a fore tilted position (Figure 10) and an aft tilted position (Figure 9) relative to the first track roller frame and the second track roller frame. 
In regards to claim 2: The levelling assembly as claimed in claim 1 is taught by McConnell. McConnell further teaches wherein each of the first pair of fluid actuators and the second pair of fluid actuators include a first fluid actuator (24) and a second fluid actuator (25), and wherein when one of the first fluid actuator and the second fluid actuator expands then the other one of the first fluid actuator and the second fluid actuator provides a compensatory reaction, thereby moving the levelling body between the fore tilted position and the aft tilted position (See compensation between cylinders 24 and 25 in Figures 8-10 serving to keep the upper carriage assembly level). 
In regards to claim 3: The levelling assembly as claimed in claim 1 is taught by McConnell. McConnell further teaches wherein the levelling body includes:
a first bracket (See annotated Figure 23) provided on the first side for coupling the first pair of fluid actuators to the first side of the levelling body; and
a second bracket (See annotated Figure 8) provided on the second side for coupling the second pair of fluid actuators to the second side of the levelling body.
 
    PNG
    media_image1.png
    350
    590
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    495
    515
    media_image2.png
    Greyscale

In regards to claim 4: The levelling assembly as claimed in claim 3 is taught by McConnell. McConnell further teaches wherein each of the first bracket and the second bracket includes: 
a lower end having a receptacle (receptacle that receives shaft 40, see Figures 22 and 23); and 
an upper end having a pair of coupling members (43 and 39) for coupling the respective pair of fluid actuators to the levelling body (Column 6 lines 27-39).
In regards to claim 5: The levelling assembly as claimed in claim 4 is taught by McConnell. McConnell further teaches a connecting rod (40) having a first end (right most end) and a second end (left most end), the connecting rod being configured to be received through each of the receptacles (see Figure 23) of the first bracket and the second bracket and couple to the first track roller frame at the first end and the second track roller frame at the second end, wherein the levelling body is configured to pivot about the connecting rod between the fore tilted position and the aft tilted position (Column 6 lines 30-32). 
In regards to claim 6: The levelling assembly as claimed in claim 1 is taught by McConnell. McConnell further teaches wherein the levelling body includes an upper surface and a lower surface defining a thickness thereof, and wherein the leveling body includes a swing receptacle (Shown, not labeled, in Figures 22 and 23) extending through the thickness of the levelling body (See Figures 22 and 23).
In regards to claim 7: The levelling assembly as claimed in claim 6 is taught by McConnell. McConnell further teaches wherein the swing receptacle is configured to receive a swivel system (21) therein for facilitating 360 degrees rotation of the upper carriage assembly relative to the undercarriage assembly of the machine (Column 2 lines 63 and 64). 
In regards to claim 8: McConnell teaches an undercarriage assembly (3 and 4) for a machine (100) having an upper carriage assembly (1) rotatably mounted on the undercarriage assembly, the undercarriage assembly comprising: 
a first track roller frame (Right most reference 4) and a second track roller frame (Left most reference 4);
a levelling assembly (3) including: 
	a levelling body (26 and 27) being rotatably coupled to the first track roller frame and the second track roller frame (Column 6 lines 30-32), the levelling body defining a first side (Right most side) and a second side (Left most side) laterally opposite to the first side;
	a first pair of fluid actuators (Right most 24 and right most 25) for movably coupling the first side of the levelling body with the first track roller frame; and
a second pair of fluid actuators (Left most 24 and left most 25) for movably coupling the second side of the levelling body with the second track roller frame;
wherein the first pair of fluid actuators and the second pair of fluid actuators are configured to move the levelling body between a fore tilted position (Figure 10) and an aft tilted position (Figure 9) relative to the first track roller frame and the second track roller frame; and 
a swivel system (21) positioned within the levelling assembly; the swivel system including: 
a first swivel portion (See annotated figure 22) and a second swivel portion (see annotated figure 22) being rotatable with respect to the first swivel portion, the second swivel portion being connected to and configured to rotate the upper carriage assembly relative to the undercarriage assembly (Column 6 lines 40-41).

    PNG
    media_image3.png
    412
    679
    media_image3.png
    Greyscale


In regards to claim 9: The undercarriage assembly as claimed in claim 8 is taught by McConnell. McConnell further teaches wherein each of the first pair of fluid actuators and the second pair of fluid actuators include a first fluid actuator (24) and a second fluid actuator (25), and wherein when one of the first fluid actuator and the second fluid actuator expands then the other one of the first fluid actuator and the second fluid actuator provides a compensatory reaction, thereby moving the levelling body between the fore tilted position and the aft tilted position (See compensation between cylinders 24 and 25 in Figures 8-10 serving to keep the upper carriage assembly level). 
In regards to claim 10: The undercarriage assembly as claimed in claim 8 is taught by McConnell. McConnell further teaches wherein the levelling body includes:
a first bracket (See annotated Figure 23 above) provided on the first side for coupling the first pair of fluid actuators to the first side of the levelling body; and
a second bracket (See annotated Figure 8 above) provided on the second side for coupling the second pair of fluid actuators to the second side of the levelling body.
In regards to claim 11: The undercarriage assembly as claimed in claim 10 is taught by McConnell. McConnell further teaches wherein each of the first bracket and the second bracket includes: 
a lower end having a receptacle (receptacle that receives shaft 40, see Figures 22 and 23); and 
an upper end having a pair of coupling members (43 and 39) for coupling the respective pair of fluid actuators to the levelling body (Column 6 lines 27-39).
In regards to claim 12: The undercarriage assembly as claimed in claim 11 is taught by McConnell. McConnell further teaches a connecting rod (40) having a first end (right most end) and a second end (left most end), the connecting rod being configured to be received through each of the receptacles (see Figure 23) of the first bracket and the second bracket and couple to the first track roller frame at the first end and the second track roller frame at the second end, wherein the levelling body is configured to pivot about the connecting rod between the fore tilted position and the aft tilted position (Column 6 lines 30-32). 
In regards to claim 13: The undercarriage assembly as claimed in claim 8 is taught by McConnell. McConnell further teaches wherein the levelling body includes an upper surface and a lower surface defining a thickness thereof, and wherein the leveling body includes a swing receptacle (Shown, not labeled, in Figures 22 and 23) extending through the thickness of the levelling body (See Figures 22 and 23).
In regards to claim 14: The undercarriage assembly as claimed in claim 13 is taught by McConnell. McConnell further teaches wherein each of the first track roller frame and the second track roller frame define a respective longitudinal axis (See annotated Figure 1) and wherein each of the first and the second pair of fluid actuators are coupled to the respective track roller frames at a height less than or equal to a height of the longitudinal axis (See annotated Figure 1). Examiner notes that the claim does not recite the orientation of the longitudinal axis or where it is placed relative to or on the crawler track frames. Additionally, there is not a structure or ground surface recited that the height is to be measured relative to. 

    PNG
    media_image4.png
    636
    710
    media_image4.png
    Greyscale

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over McConnell in view of Lacher (US 2007/0152438 A1) and further in view of O’Halloran (US 2009/0118913 A1).
In regards to claim 15: The undercarriage assembly as claimed in claim 8 is taught by McConnell. McConnell further teaches 360 degrees of rotation (Column 6 lines 55-56). 
McConnell fails to teach wherein the swivel system includes one or more hoses connected to the first swivel portion for supplying hydraulic fluid to the swivel system and wherein the second swivel portion is configured to provide rotation of the upper carriage assembly in response to a hydraulic fluid actuation received from the one or more hoses. 
However, Lacher teaches a swivel system with a first swivel portion (120) and a second swivel portion (134) wherein the swivel system includes one or more hoses (Paragraph 0019 lines 10-13) connected to the first swivel portion (through apertures 132) and wherein the second swivel portion is configured to provide rotation of the upper carriage assembly (Paragraph 0019 lines 10-13 and Paragraph 0017) for simplifying the machining process (Abstract) and wherein the hoses are for making various types of connections between the undercarriage and the upper rotatable frame. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the swivel assembly of McConnell with the first and second portions as in Lacher and to have hoses as in Lacher so as to provide connections between the undercarriage and the upper rotatable frame, thereby simplifying the machining process and increasing the efficiency when assembling the machine. 
The combination fails to teach supplying hydraulic fluid to the swivel system, or how the rotation of the swivel system is actuated. However, O’Halloran teaches a hydraulic motor for rotating a swivel assembly (Paragraph 0033) and that the driving of the swivel system is conventional. Therefore, while McConnell and Lacher are silent as to the actuating mechanism of the swivel system, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to hydraulically actuate the swivel system of McConnell in view of Lacher through the hoses provided by Lacher as O’Halloran teaches is conventional in the art and to allow a user to control the direction the cab of the vehicle is facing thereby increasing usability of the machine. 
In regards to claim 16: McConnell teaches a machine (100) comprising: 
an undercarriage assembly (3 and 4) including at least a first track roller frame (Right most reference 4) and a second track roller frame (Left most reference 4);
an upper carriage assembly (1) rotatably mounted on the undercarriage assembly (Column 6 lines 40-41);
a levelling assembly (3) for levelling the upper carriage assembly with respect to the undercarriage assembly (Abstract), the levelling assembly including:
a levelling body (26 and 27) being rotatably coupled to the first track roller frame and the second track roller frame (Column 6 lines 30-32), the levelling body defining a first side (Right most side) and a second side (Left most side) laterally opposite to the first side and including a first bracket (see annotated Figure 23 above) provided on the first side and a second bracket (see annotated Figure 8 above) provided on the second side;
a first pair of fluid actuators (Right most 24 and right most 25) for movably coupling the first side of the levelling body with the first track roller frame; and
a second pair of fluid actuators (Left most 24 and left most 25) for movably coupling the second side of the levelling body with the second track roller frame;
wherein the first pair of fluid actuators and the second pair of fluid actuators are configured to move the levelling body between a fore tilted position (Figure 10) and an aft tilted position (Figure 9) relative to the first track roller frame and the second track roller frame; and 
a swivel system (21) positioned within the levelling assembly; the swivel system including: 
a first swivel portion (See annotated figure 22) and a second swivel portion (see annotated figure 22) being rotatable with respect to the first swivel portion, the second swivel portion being connected to and configured to rotate the upper carriage assembly relative to the undercarriage assembly (Column 6 lines 40-41).
McConnell fails to teach wherein the swivel system includes one or more hoses connected to the first swivel portion for supplying hydraulic fluid to the swivel system and wherein the second swivel portion is configured to provide rotation of the upper carriage assembly in response to a hydraulic fluid actuation received from the one or more hoses. 
However, Lacher teaches a swivel system with a first swivel portion (120) and a second swivel portion (134) wherein the swivel system includes one or more hoses (Paragraph 0019 lines 10-13) connected to the first swivel portion (through apertures 132) and wherein the second swivel portion is configured to provide rotation of the upper carriage assembly (Paragraph 0019 lines 10-13 and Paragraph 0017) for simplifying the machining process (Abstract) and wherein the hoses are for making various types of connections between the undercarriage and the upper rotatable frame. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the swivel assembly of McConnell with the first and second portions as in Lacher and to have hoses as in Lacher so as to provide connections between the undercarriage and the upper rotatable frame, thereby simplifying the machining process and increasing the efficiency when assembling the machine. 
The combination fails to teach supplying hydraulic fluid to the swivel system, or how the rotation of the swivel system is actuated. However, O’Halloran teaches a hydraulic motor for rotating a swivel assembly (Paragraph 0033) and that the driving of the swivel system is conventional. Therefore, while McConnell and Lacher are silent as to the actuating mechanism of the swivel system, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to hydraulically actuate the swivel system of McConnell in view of Lacher through the hoses provided by Lacher as O’Halloran teaches is conventional in the art and to allow a user to control the direction the cab of the vehicle is facing thereby increasing usability of the machine. 
In regards to claim 17: The machine as claimed in claim 16 is taught by McConnell in view of Lacher and O’Halloran. The combination further teaches wherein each of the first pair of fluid actuators and the second pair of fluid actuators include a first fluid actuator (24 of McConnell) and a second fluid actuator (25 of McConnell), and wherein when one of the first fluid actuator and the second fluid actuator expands then the other one of the first fluid actuator and the second fluid actuator provides a compensatory reaction, thereby moving the levelling body between the fore tilted position and the aft tilted position (See compensation between cylinders 24 and 25 in Figures 8-10 of McConnell serving to keep the upper carriage assembly level). 
In regards to claim 18: The machine as claimed in claim 16 is taught by McConnell in view of Lacher and O’Halloran. The combination further teaches wherein each of the first bracket and the second bracket includes: 
a lower end having a receptacle (receptacle that receives shaft 40, see Figures 22 and 23 of McConnell); and 
an upper end having a pair of coupling members (43 and 39 of McConnell) for coupling the respective pair of fluid actuators to the levelling body (Column 6 lines 27-39 of McConnell).
In regards to claim 19: The machine as claimed in claim 18 is taught by McConnell in view of Lacher and O’Halloran. The combination further teaches wherein the levelling assembly further includes a connecting rod (40 of McConnell) having a first end (right most end) and a second end (left most end), the connecting rod being configured to be received through each of the receptacles (see Figure 23 of McConnell) of the first bracket and the second bracket and couple to the first track roller frame at the first end and the second track roller frame at the second end, wherein the levelling body is configured to pivot about the connecting rod between the fore tilted position and the aft tilted position (Column 6 lines 30-32 of McConnell). 
In regards to claim 20: The machine as claimed in claim 16 is taught by McConnell in view of Lacher and O’Halloran. The combination further teaches wherein each of the first track roller frame and the second track roller frame define a respective longitudinal axis (See annotated Figure 1 above of McConnell) and wherein each of the first and the second pair of fluid actuators are coupled to the respective track roller frames at a height less than or equal to a height of the longitudinal axis (See annotated Figure 1 above of McConnell). Examiner notes that the claim does not recite the orientation of the longitudinal axis or where it is placed relative to or on the crawler track frames. Additionally, there is not a structure or ground surface recited that the height is to be measured relative to. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hukkanen (WO 2019/129931), Erlinger (US 2016/0362149 A1), Crawford (US 2010/0264694 A1), Kim (US 2009/0115148 A1), Isley (WO 02/46539 A1), Robinson (US 6173973 B1), and Woods (US 5337847) teach a levelling assembly capable of both rotation and tilting with hydraulic cylinders.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABIGAIL R HYMEL whose telephone number is (571)272-0389. The examiner can normally be reached Generally M-F 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh can be reached on (571)270-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.R.H./Examiner, Art Unit 3611             

/MINNAH L SEOH/Supervisory Patent Examiner, Art Unit 3611